Citation Nr: 1707123	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-27 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The case was previously before the Board in January 2016, at which time the Board dismissed the issue of entitlement to an evaluation in excess of 10 percent for hypertension; denied a rating in excess of 30 percent asthma with chronic obstructive pulmonary disease (COPD) for the period prior to February 11, 2013; granted a 100 percent rating for asthma with COPD as of February 11, 2013; granted service connection for sleep apnea as secondary to medication prescribed for the treatment of service connected asthma with COPD; and denied service connection for erectile dysfunction.  See January 2016 Board Decision.  

However, the remaining claim of entitlement to a TDIU was remanded as inextricably intertwined with the RO's assignment of a disability rating and effective date for the newly granted sleep apnea claim.  See id.  See also Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  A September 2016 supplemental statement of the case (SSOC) continued to deny entitlement to a TDIU.  Accordingly, the TDIU claim has returned to the Board.  

As will be discussed below, the Veteran withdrew his appeal as to the issue of entitlement to a TDIU.



FINDING OF FACT

In a February 2017 communication, prior to the promulgation of a decision in the appeal, the Veteran, through her representative, withdrew her appeal of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  Additionally, withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  38 C.F.R. § 20.204(b).

On February 13, 2017, prior to the promulgation of a decision in this case, the Veteran's attorney submitted a statement indicating that the Veteran wished to withdraw from appellate status the issue of entitlement to a TDIU.  

Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The claim of entitlement to a TDIU is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


